UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4799


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

FRITZ ST. LOUIS, a/k/a Davinci,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:15-cr-00002-BO-1)


Submitted: June 14, 2019                                          Decided: August 2, 2019


Before GREGORY, Chief Judge, and FLOYD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Jennifer C. Leisten, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, Kristine L. Fritz, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Fritz St. Louis appeals the district court’s judgment revoking his supervised

release and imposing a sentence of 21 months in prison. The district court found by a

preponderance of the evidence that he violated his supervised release conditions as

alleged in the probation officer’s amended motion for revocation. The probation officer

calculated that his policy statement range was 18 to 24 months in prison. The district

court sentenced St. Louis to 21 months in prison, correctly explaining that it was “the

mid-level of his guideline.” On appeal, St. Louis argues the district court committed

procedural error, because it “did not indicate that it computed the advisory Guideline

range” or adequately explain why a 21-month sentence was appropriate. We affirm.

       “We will not disturb a district court’s revocation sentence unless it falls outside

the statutory maximum or is otherwise ‘plainly unreasonable.’” United States v. Padgett,

788 F.3d 370, 373 (4th Cir. 2015) (citation omitted). In determining whether a sentence

is reasonable, we are informed by the same procedural and substantive considerations

that guide our review of original sentences, but we strike a more deferential appellate

posture. Id. (citations omitted). The district court retains broad discretion to impose a

term of imprisonment up to the statutory maximum. Id. (citations omitted). In exercising

this discretion, the district court “is guided by the Chapter Seven policy statements in the

federal Guidelines manual, as well as the statutory factors applicable to revocation

sentences under 18 U.S.C. §§ 3553(a), 3583(e).” United States v. Webb, 738 F.3d 638,

641 (4th Cir. 2013).     A sentence within the policy statement range is “presumed

reasonable.” Id. at 642. “‘[W]e review the district court’s sentencing procedure for

                                             2
abuse of discretion, and must reverse if we find error, unless we can conclude that the

error was harmless.’” United States v. Gomez-Jimenez, 750 F.3d 370, 379 (4th Cir. 2014)

(quoting United States v. Lynn, 592 F.3d 572, 581 (4th Cir. 2010)).

       “A [district] court need not be as detailed or specific when imposing a revocation

sentence as it must be when imposing a post-conviction sentence, but it still ‘must

provide a statement of reasons for the sentence imposed.’” United States v. Thompson,

595 F.3d 544, 547 (4th Cir. 2010) (citation omitted). “[S]ome cases require only a brief

explanation of the sentencing judge’s conclusions, such as when a judge ‘appl[ies] the

Guidelines to a particular case’ because the case is typical and ‘the Guidelines sentence is

a proper sentence (in terms of § 3553(a) and other congressional mandates) in the typical

case.’” United States v. Blue, 877 F.3d 513, 518 (4th Cir. 2017) (quoting Rita v. United

States, 551 U.S. 338, 356-57 (2007)). Where a defendant “‘presents nonfrivolous reasons

for imposing a different sentence’ the judge ‘will normally go further and explain why he

has rejected those arguments.’” Id. at 518-19 (quoting Rita, 551 U.S. at 357).

       When imposing a revocation sentence, the district court “must address the parties’

nonfrivolous arguments in favor of a particular sentence, and if the court rejects those

arguments, it must explain why in a detailed-enough manner that this Court can

meaningfully consider the procedural reasonableness of the revocation sentence

imposed.” United States v. Slappy, 872 F.3d 202, 208 (4th Cir. 2017). “[I]n determining

whether there has been an adequate explanation, we do not evaluate a court’s sentencing

statements in a vacuum” but also consider “[t]he context surrounding a district court’s

explanation.” United States v. Montes-Pineda, 445 F.3d 375, 381 (4th Cir. 2006).

                                             3
      We have reviewed the record and conclude that the district court did not err or

abuse its discretion in sentencing St. Louis to 21 months in prison. He argues that the

court “did not indicate that it computed the advisory Guideline range,” but it explicitly

stated that its sentence of 21 months was “the mid-level of his guideline”; and St. Louis

does not dispute that his policy statement range was in fact 18 to 24 months. We further

conclude that the court adequately addressed his nonfrivolous arguments and sufficiently

explained its sentencing decision. The court explained his record on supervised release

showed that he had not changed, and his prior prison sentence did not deter him from

continuing his criminal behavior. The court also rebutted his argument that he had made

progress by working part-time for a moving company, noting he was still selling drugs.

      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                            4